DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

CAROL KOSBERG, as Trustee U/T/D 2-23-90, and MICHAEL SCHARF,
                         Appellants,

                                    v.

    TOWN OF PALM BEACH, a Municipal Corporation of the State of
 Florida, DOROTHY JACKS, as Palm Beach County Property Appraiser,
and ANNE M. GANNON, as Tax Collector of Palm Beach County, Florida,
                           Appellees.

                              No. 4D19-3939

                          [January 28, 2021]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James Nutt, Judge; L.T. Case No.
502017CA008420XXXXMB.

  William J. Berger, Henry B. Handler, and David K. Friedman of Weiss,
Handler and Cornwell, P.A., Boca Raton, for appellants.

   Joanne M. O'Connor, John C. Randolph, and Robert W. Wilkins of
Jones Foster, P.A., West Palm Beach, and Richard J. Miller and Michael
De Simone of Locke Lord LLP, West Palm Beach, for appellee Town of Palm
Beach.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.